Gardner, J.
In the case of Eva Meriweather v. Atlanta Transit Company (No. 33512), which was a petition brought in Pulton Superior Court by the plaintiff, a minor aged 7 years, by her father as next friend, against the Atlanta Transit Company and the American Oil Company, seeking damages for personal injuries, it was held by this court that the plaintiff was not entitled to recover as to the Atlanta Transit Company and that the trial court properly sustained the general demurrer of this defendant to the plaintiff’s petition. In the present case, the plaintiff’s father, Jimmie Meriweather, brought suit in said court to recover for the loss of the services of his child, Eva, and the allegations of the petition are substantially the same as the al*792legations in the petition of Eva against said defendants. The defendant transit company demurred to the petition of Jimmie Meriweather because no cause of action was alleged as to it, and the court sustained this demurrer and dismissed the petition as to this defendant, and the plaintiff excepted.
Applying to this case the rulings in Meriweather v. Atlanta Transit Co., supra, which rulings are controlling here, the trial court did not err in sustaining the general demurrer of the defendant transit company to the petition and in dismissing the case as to this defendant.

Judgment affirmed.


MacIntyre, P.J., and Townsend, J., concur.